827 F.2d 770
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles Henry REED, Plaintiff-Appellnt,v.Raymond LARSON, Norrie Wake and Kevin M. Horne, Defendants-Appellees.
No. 87-5189
United States Court of Appeals, Sixth Circuit.
August 24, 1987.
ORDER

1
Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and SUHRHEINRICH, District Judge.*


2
This pro se plaintiff, a Kentucky state prisoner, appeals from the district court's judgment denying his petition for monetary relief based upon civil rights violations under 42 U.S.C. Sec. 1983.  This appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and briefs, we agree unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff alleged state prosecutors refused to criminally prosecute witnesses who allegedly perjured themselves during his criminal trial.


4
Upon review, we conclude that the district court's dismissal of the complaint was correct for the reasons stated in its order of dismissal.  Public prosecutor's enjoy absolute immunity from liability when performing acts, whether discretionary or mandatory, within the scope of their duties.  Briscoe v. LaHue, 460 U.S. 325, 334 (1983); Imbler v. Pachtman, 424 U.S. 409, 427 (1976); Joseph v. Patterson, 795 F.2d 549 (6th Cir. 1986).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation